


Exhibit 10.15

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

 

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.

 

Empire Financial Holding Company

 

Warrant for the Purchase of Shares of Common Stock,

par value $0.01 per Share

 

 

No. W-____

______ Shares

 

 

THIS CERTIFIES that, for value received, _____________, whose address is
_________________________ (together with any person or entity to which this
Warrant (or any portion hereof) may be transferred, the “Holder”), is entitled
to subscribe for and purchase from Empire Financial Holding Company, a Florida
corporation (the “Company”), upon the terms and conditions set forth herein,
______ shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”), at a price of $4.50 per share (the “Exercise Price”). As used herein
the term this “Warrant” shall mean and include this Warrant and any Common Stock
or warrants hereafter issued as a consequence of the exercise or transfer of
this Warrant in whole or in part. Defined terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement dated as of March 10, 2006, among the Company, the Holder and certain
other Purchasers listed on Exhibit A thereto (the “Purchase Agreement”).

 

The number of shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth. The Warrant Shares are entitled to the benefits, and
subject to the obligations, set forth in Article IV of the Purchase Agreement.

 

1.            Exercise Price and Exercise Period. This Warrant may be exercised
at any time or from time to time during the period commencing at 10:00 A.M.
Eastern time on March 14, 2006 and ending at 5:00 P.M. Eastern Time on March 13,
2011 (the “Exercise Period”).

 

 

2.

Procedure for Exercise; Effect of Exercise.


1

--------------------------------------------------------------------------------




(a)          Cash Exercise. This Warrant may be exercised, in whole or in part,
by the Holder during normal business hours on any business day during the
Exercise Period by (i) the presentation and surrender of this Warrant to the
Company at its principal executive office along with a duly executed Notice of
Exercise (in the form attached hereto) specifying the number of Warrant Shares
to be purchased, and (ii) delivery of payment to the Company of the Exercise
Price for the number of Warrant Shares specified in the Notice of Exercise by
cash, wire transfer of immediately available funds to a bank account specified
by the Company, or by certified or bank cashier’s check.

 

(b)          Cashless Exercise. This Warrant may also be exercised by the Holder
through a cashless exercise, as described in this Section 2(b). In such case,
this Warrant may be exercised, in whole or in part, by the Holder during normal
business hours on any business day during the Exercise Period by the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed Notice of Exercise specifying the number of
Warrant Shares to be applied to such exercise. The number of shares of Common
Stock to be issued upon exercise of this Warrant pursuant to this Section 2(b)
shall equal the value of this Warrant (or the portion thereof being canceled)
computed as of the date of delivery of this Warrant to the Company using the
following formula:

 

X =

Y(A-B)
A

 

Where:

 

X = the number of shares of Common Stock to be issued to Holder under this
Section 2(b);

 

Y = the number of Warrant Shares identified in the Notice of Exercise as being
applied to the subject exercise;

 

A = the Current Market Price on such date; and

 

B = the Exercise Price on such date

 

For purposes of this Section 2(b), Current Market Price shall have the
definition provided in Section 6(g).

 

The Company acknowledges and agrees that this Warrant was issued on the date set
forth at the end of this Warrant. Consequently, the Company acknowledges and
agrees that, if the Holder conducts a cashless exercise pursuant to this Section
2(b), the period during which the Holder held this Warrant may, for purposes of
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), be “tacked” to the period during which the Holder holds the
Warrant Shares received upon such cashless exercise.

 

Notwithstanding the foregoing, the Holder may conduct a cashless exercise
pursuant to this Section 2(b) only in the event that a registration statement
covering the resale of the Warrant Shares is not then effective at the time that
the Holder wishes to conduct such cashless exercise.


2

--------------------------------------------------------------------------------




 

(c)

Effect of Exercise.

 

(i)           Delivery of Warrant Shares. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by crediting the account of the Holder’s prime broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission system if the
Company is a participant in such system, and otherwise by physical delivery to
the address specified by the Holder in the Notice of Exercise within three (3)
Business Days from the delivery to the Company of the Notice of Exercise Form,
surrender of this Warrant (if required) and payment of the aggregate Exercise
Price as set forth above (“Warrant Share Delivery Date”). This Warrant shall be
deemed to have been exercised on the date the Exercise Price is received by the
Company. The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the Exercise Price and
all taxes required to be paid by the Holder, if any, pursuant to Section 8 prior
to the issuance of such shares, have been paid.

 

(ii)          Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

 

(iii)        Rescission Rights. If the Company fails to cause its transfer agent
to transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 2(c) by the Warrant Share Delivery Date, then
the Holder will have the right to rescind such exercise.

 

(iv)         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common


3

--------------------------------------------------------------------------------




Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

(d)          Holder’s Restrictions. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise, such Holder (together with such
Holder’s affiliates, and any other person or entity acting as a group together
with such Holder or any of such Holder’s affiliates), as set forth on the
applicable Notice of Exercise, would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Notes or Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by such Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 2(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by a Holder that the Company is not representing to such Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and such
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of a Notice of Exercise shall be deemed to be each Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s


4

--------------------------------------------------------------------------------




Transfer Agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two (2)
Trading Days confirm orally and in writing to such Holder the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by such Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Beneficial Ownership Limitation provisions of this Section 2(d) may
be waived by such Holder, at the election of such Holder, upon not less than 61
days’ prior notice to the Company to change the Beneficial Ownership Limitation
to 9.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon exercise of
this Warrant, and the provisions of this Section 2(d) shall continue to apply.
Upon such a change by a Holder of the Beneficial Ownership Limitation from such
4.99% limitation to such 9.99% limitation, the Beneficial Ownership Limitation
may not be waived by such Holder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this Section 2(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

 

(e)          Trading Market Limitations. Unless permitted by the applicable
rules and regulations of the principal securities market on which the Common
Stock is then listed or traded, in no event shall the Company issue upon
exercise of or otherwise pursuant to this Warrant, the other Warrants issued
pursuant to the Purchase Agreement and the Shares (defined in the Purchase
Agreement) issued pursuant to the Purchase Agreement more than the maximum
number of shares of Common Stock that the Company can issue pursuant to any rule
of the principal securities market on which the Common Stock is then traded (the
“Maximum Share Amount”), which shall be 19.5% of the total shares outstanding on
the Closing Date (as defined in the Purchase Agreement), subject to equitable
adjustment from time to time for stock splits, stock dividends, combinations,
capital reorganizations and similar events relating to the Common Stock
occurring after the date hereof. In the event that the sum of (i) the aggregate
number of shares of Common Stock issued upon exercise of this Warrant, the
shares of Common Stock issued upon exercise of the other Warrants issued
pursuant to the Purchase Agreement and the shares of Common Stock issued upon
conversion of Shares issued pursuant to the Purchase Agreement plus (ii) the
aggregate number of shares of Common Stock that remain issuable upon exercise of
this Warrant, the shares of Common Stock that remain issuable upon exercise of
the other Warrants issued pursuant to the Purchase Agreement and the shares of
Common Stock that remain issuable upon conversion of Shares issued pursuant to
the Purchase Agreement, represents at least one hundred percent (100%) of the
Maximum Share Amount, the Company will use its best efforts to seek and obtain
Shareholder Approval (or obtain such other relief as will allow exercises
hereunder in excess of the Maximum Share Amount) as soon as practicable. As used
herein, “Shareholder Approval” means approval by the shareholders of the Company
to authorize the issuance of the full number of shares of Common Stock which
would be issuable upon full exercise of the then outstanding Warrants but for
the Maximum Share Amount.


5

--------------------------------------------------------------------------------




3.            Registration of Warrants; Transfer of Warrants. Any Warrants
issued upon the transfer or exercise in part of this Warrant shall be numbered
and shall be registered in a Warrant Register as they are issued. The Company
shall be entitled to treat the registered holder of any Warrant on the Warrant
Register as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.

 

 

4.

Restrictions on Transfer.

 

(a)          The Holder, as of the date of issuance hereof, represents to the
Company that such Holder is acquiring the Warrants for its own account for
investment purposes and not with a view to the distribution thereof or of the
Warrant Shares. Notwithstanding any provisions contained in this Warrant to the
contrary, this Warrant and the related Warrant Shares shall not be transferable
except pursuant to the proviso contained in the following sentence or upon the
conditions specified in this Section 4, which conditions are intended, among
other things, to insure compliance with the provisions of the Securities Act and
applicable state law in respect of the transfer of this Warrant or such Warrant
Shares. The Holder by acceptance of this Warrant agrees that the Holder will not
transfer this Warrant or the related Warrant Shares prior to delivery to the
Company of an opinion of the Holder’s counsel (as such opinion and such counsel
are described in Section 4(b) hereof) or until registration of such Warrant
Shares under the Securities Act has become effective or after a sale of such
Warrant or Warrant Shares has been consummated pursuant to Rule 144 or Rule 144A
under the Securities Act; provided, however, that the Holder may freely transfer
this Warrant or such Warrant Shares (without delivery to the Company of an
opinion of counsel) (i) to one of its nominees, affiliates or a nominee thereof,
(ii) to a pension or profit-sharing fund established and maintained for its
employees or for the employees of any affiliate, (iii) from a nominee to any of
the aforementioned persons as beneficial owner of this Warrant or such Warrant
Shares, (iv) to a qualified institutional buyer, so long as such transfer is
effected in compliance with Rule 144A under the Securities Act, or (v) to an
accredited investor (as such term is defined in Regulation D under the
Securities Act).


6

--------------------------------------------------------------------------------




(b)          The Holder, by its acceptance hereof, agrees that prior to any
transfer of this Warrant or of the related Warrant Shares (other than as
permitted by Section 4(a) hereof or pursuant to a registration under the
Securities Act), the Holder will give written notice to the Company of its
intention to effect such transfer, together with an opinion of such counsel for
the Holder, to the effect that the proposed transfer of this Warrant and/or such
Warrant Shares may be effected without registration under the Securities Act.
Upon delivery of such notice and opinion to the Company, the Holder shall be
entitled to transfer this Warrant and/or such Warrant Shares in accordance with
the intended method of disposition specified in the notice to the Company.

 

(c)          Each stock certificate representing Warrant Shares issued upon
exercise or exchange of this Warrant shall bear the following legend unless the
opinion of counsel referred to in Section 4(b) states such legend is not
required:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED EXCEPT UPON
DELIVERY TO EMPIRE FINANCIAL HOLDING COMPANY OF AN OPINION OF COUNSEL THAT SUCH
TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED.”

 

The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.

 

(d)        In no event may the Holder exercise this Warrant in whole or in part
unless the Holder is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act.

 

5.            Reservation of Shares. The Company shall at all times during the
Exercise Period reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of providing for the exercise of the rights
to purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefor, and
all shares of Common Stock issuable upon conversion of this Warrant, shall be
validly issued, fully paid, non-assessable, and free of preemptive rights, and
free from all taxes, claims, liens, charges and other encumbrances.

 

6.            Exercise Price Adjustments. The Exercise Price shall be subject to
adjustment from time to time as follows:


7

--------------------------------------------------------------------------------




(a)          (i) In the event that the Company shall (A) pay a dividend or make
a distribution to all its stockholders, in shares of Common Stock, on any class
of capital stock of the Company or any subsidiary which is not directly or
indirectly wholly owned by the Company, (B) split or subdivide its outstanding
Common Stock into a greater number of shares, or (C) combine its outstanding
Common Stock into a smaller number of shares, then in each such case the
Exercise Price in effect immediately prior thereto shall be adjusted so that the
Holder of a Warrant thereafter surrendered for Exercise shall be entitled to
receive the number of shares of Common Stock that such Holder would have owned
or have been entitled to receive after the occurrence of any of the events
described above had such Warrant been exercised immediately prior to the
occurrence of such event. An adjustment made pursuant to this Section 6(a)(i)
shall become effective immediately after the close of business on the record
date in the case of a dividend or distribution (except as provided in Section
6(e) below) and shall become effective immediately after the close of business
on the effective date in the case of such subdivision, split or combination, as
the case may be. Any shares of Common Stock issuable in payment of a dividend
shall be deemed to have been issued immediately prior to the close of business
on the record date for such dividend for purposes of calculating the number of
outstanding shares of Common Stock under clauses (ii) and (iii) below.

 

(ii)          If the Company or any Subsidiary thereof, as applicable, at any
time while this Warrant is outstanding, shall offer, sell, grant any option to
purchase or offer, sell or grant any right to reprice its securities, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock entitling any person to
acquire shares of Common Stock, at an effective price per share less than the
then Exercise Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Common Stock so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which is
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share which is less than the Exercise Price,
such issuance shall be deemed to have occurred for less than the Exercise Price
on such date of the Dilutive Issuance), then the Exercise Price shall be reduced
to equal the Base Share Price. Such adjustment shall be made whenever such
Common Stock is issued. The Company shall notify the Holder in writing, no later
than the Trading Day following the issuance of any Common Stock subject to this
section, indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms.

 

(iii)         No adjustment in the Exercise Price shall be required unless the
adjustment would require an increase or decrease of at least 1% in the Exercise
Price then in effect; provided, however, that any adjustments that by reason of
this Section 6(a) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Section
6(a) shall be made to the nearest cent or nearest 1/100th of a share.


8

--------------------------------------------------------------------------------




(iv)         The Company from time to time may reduce the Exercise Price by any
amount for any period of time in the discretion of the Board of Directors. A
voluntary reduction of the Exercise Price does not change or adjust the Exercise
Price otherwise in effect for purposes of this Section 6(a).

 

(v)          In the event that, at any time as a result of an adjustment made
pursuant to Sections 6(a)(i) through 6(a)(iv) above, the Holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive any shares
of the Company other than shares of the Common Stock, thereafter the number of
such other shares so receivable upon exercise of any such Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in Sections 6(a)(i) through 6(a)(iv) above, and the other provisions
of this Section 6(a) with respect to the Common Stock shall apply on like terms
to any such other shares.

 

(b)          In case of any reclassification of the Common Stock (other than in
a transaction to which Section 6(a)(i) applies), any consolidation of the
Company with, or merger of the Company into, any other entity, any merger of
another entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property (any such reclassification, consolidation, merger, sale, transfer
or exchange shall be referred to herein as a “Reorganization Transaction”),
there shall thereafter be deliverable upon exercise of any Warrant (in lieu of
the number of shares of Common Stock theretofore deliverable) the number of
shares of stock or other securities or property to which a holder of the number
of shares of Common Stock that would otherwise have been deliverable upon the
exercise of such Warrant would have been entitled upon such Reorganization
Transaction if such Warrant had been exercised in full immediately prior to such
Reorganization Transaction. In case of any Reorganization Transaction,
appropriate adjustment, as reasonably determined in good faith by the Board of
Directors shall be made in the application of the provisions herein set forth
with respect to the rights and interests of the Holder so that the provisions
set forth herein shall thereafter be applicable, as nearly as possible, in
relation to any such shares or other securities or property thereafter
deliverable upon exercise of Warrants. The Company shall not effect any
Reorganization Transaction unless prior to or simultaneously with the
consummation thereof the successor corporation or other entity (if other than
the Company) resulting from such Reorganization Transaction or the corporation
or other entity purchasing such assets shall expressly assume, by a supplemental
warrant or other acknowledgment executed and delivered to the Holder, the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
purchase, and the due and punctual performance and observance of each and every
covenant, condition, obligation and liability under this Warrant to be performed
and observed by the Company in the manner prescribed herein. The provisions of
this Section 6(b) shall similarly apply to successive reclassifications,
consolidations, mergers, sales, transfers or share exchanges.


9

--------------------------------------------------------------------------------




 

(c)

If:

 

 

(i)

the Company shall take any action which would require an adjustment in the
Exercise Price pursuant to Section 6(a); or

 

 

(ii)

the Company shall authorize the granting to the holders of its Common Stock
generally of rights, warrants or options to subscribe for or purchase any shares
of any class or any other rights, warrants or options; or

 

 

(iii)

there shall be any reclassification or change of the Common Stock (other than a
subdivision or combination of its outstanding Common Stock or a change in par
value) or any consolidation, merger or statutory share exchange to which the
Company is a party and for which approval of any stockholders of the

Company is required, or the sale or transfer of all or substantially all of the
assets of the Company; or

 

 

(iv)

there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company;

 

then, in each such case, the Company shall cause to be filed with the transfer
agent for the Warrants and shall cause to be mailed to each Holder at such
Holder’s address as shown on the books of the transfer agent for the Warrants,
as promptly as possible, but at least 30 days prior to the applicable date
hereinafter specified, a notice stating (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or granting of rights,
warrants or options, or, if a record is not to be taken, the date as of which
the holders of Common Stock of record to be entitled to such dividend,
distribution or rights, warrants or options are to be determined, or (B) the
date on which such reclassification, change, consolidation, merger, statutory
share exchange, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities or other property deliverable upon such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice or
any defect therein shall not affect the legality or validity of the proceedings
described in this Section 6(c).

 

(d)         Whenever the Exercise Price is adjusted as herein provided, the
Company shall promptly file with the transfer agent for the Warrants a
certificate of an officer of the Company setting forth the Exercise Price after
the adjustment and setting forth a brief statement of the facts requiring such
adjustment and a computation thereof. The Company shall promptly cause a notice
of the adjusted Exercise Price to be mailed to each Holder.


10

--------------------------------------------------------------------------------




(e)          In any case in which Section 6(a) provides that an adjustment shall
become effective immediately after a record date for an event and the date fixed
for such adjustment pursuant to Section 6(a) occurs after such record date but
before the occurrence of such event, the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to such holder
any amount in cash in lieu of any fraction pursuant to Section 6(i).

 

(f)           In case the Company shall take any action affecting the Common
Stock, other than actions described in this Section 6, which in the opinion of
the board of directors of the Company (the “Board of Directors”) would
materially adversely affect the exercise right of the Holders, the Exercise
Price may be adjusted, to the extent permitted by law, in such manner, if any,
and at such time, as the Board of Directors may determine to be equitable in the
circumstances.

 

(g)          For the purpose of any computation under Section 2(b), this Section
6 or Section 7, the “Current Market Price” per share of Common Stock on any day
shall mean: (i) if the principal trading market for such securities is a
national or regional securities exchange, the

closing price on such exchange on such day; or (ii) if sales prices for shares
of Common Stock are reported by the NASDAQ National Market System (or a similar
system then in use), the last reported sales price (regular way) so reported on
such day; or (iii) if neither (i) nor (ii) above are applicable, and if bid and
ask prices for shares of Common Stock are reported in the over-the-counter
market by NASDAQ (or, if not so reported, by the National Quotation Bureau), the
average of the high bid and low ask prices so reported on such day.
Notwithstanding the foregoing, if there is no reported closing price, last
reported sales price, or bid and ask prices, as the case may be, for the day in
question, then the Current Market Price shall be determined as of the latest
date prior to such day for which such closing price, last reported sales price,
or bid and ask prices, as the case may be, are available, unless such securities
have not been traded on an exchange or in the over-the-counter market for 5 or
more days immediately prior to the day in question, in which case the Current
Market Price shall be determined by an Independent Financial Expert (and the
costs of such determination shall be bourne entirely by the Company). An
“Independent Financial Expert” shall mean a reputable accounting, appraisal or
investment banking firm that is, in the reasonable judgment of the Board of
Directors, qualified to perform the task for which such firm has been engaged
hereunder, is nationally recognized and disinterested and Independent with
respect to the Company and its affiliates and is reasonably acceptable to the
Holder. “Independent” shall mean any person or entity that (A) is in fact
independent, (B) does not have any direct financial interest or any material
indirect financial interest in the Company or any of its subsidiaries, or in any
affiliate of the Company or any of its subsidiaries (other than as a result of
holding securities of the Company in trading accounts), and (C) is not an
officer, employee, promoter, trustee, partner, director or person performing
similar functions for the Company or any of its subsidiaries or any affiliate of
the Company or any of its subsidiaries.

 

(h)          Upon each adjustment of the Exercise Price (other than an
adjustment under Section 6(a)(ii) or Section 6(a)(iv)), this Warrant shall
thereafter evidence the right to purchase, at the adjusted Exercise Price, that
number of shares (calculated to the nearest thousandth) obtained by dividing (i)
the product obtained by multiplying the number of shares purchasable upon
exercise of this Warrant prior to adjustment of the number of shares by the
Exercise Price in effect prior to adjustment of the Exercise Price, by (ii) the
Exercise Price in effect after such adjustment of the Exercise Price.


11

--------------------------------------------------------------------------------




(i)           The Company shall not be required to issue fractions of shares of
Common Stock or other capital stock of the Company upon the exercise of this
Warrant. If any fraction of a share would be issuable on the exercise of this
Warrant (or specified portions thereof), the Company shall purchase such
fraction for an amount in cash equal to the same fraction of the Current Market
Price of such share of Common Stock on the date of exercise of this Warrant.

 

7.            Call. At any time while this Warrant is outstanding, in the event
that (a) the Current Market Price of the Common Stock has been greater than
$9.00 per share (appropriately adjusted for any stock split, reverse stock
split, stock dividend or other reclassification or combination of the Common
Stock occurring after the date hereof) for a period of twenty (20) consecutive
Trading Days, and (b) the daily trading volume of the Common Stock during such
twenty (20) consecutive Trading Day period is equal to or greater

than 50,000 shares, the Company, upon thirty (30) days prior written notice (the
“Call Notice Period”) given to the Holder, may call this Warrant at a redemption
price equal to $0.05 per share of Common Stock then purchasable pursuant to this
Warrant; provided that the Company simultaneously calls all Warrants issued
pursuant to the Purchase Agreement on the same terms. Notwithstanding any such
notice by the Company, the Holder shall have the right to exercise this Warrant
prior to the end of the Notice Period.

 

8.            Transfer Taxes. The issuance of any shares or other securities
upon the exercise of this Warrant, and the delivery of certificates or other
instruments representing such shares or other securities, shall be made without
charge to the Holder for any tax or other charge in respect of such issuance.
The Company shall not, however, be required to pay any tax which may be payable
in respect of any transfer involved in the issue and delivery of any certificate
in a name other than that of the Holder and the Company shall not be required to
issue or deliver any such certificate unless and until the person or persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.

 

9.              Loss or Mutilation of Warrant. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of any Warrant (and upon surrender of any Warrant if mutilated), and
upon reimbursement of the Company’s reasonable incidental expenses, the Company
shall execute and deliver to the Holder thereof a new Warrant of like date,
tenor, and denomination.

 

10.          No Rights as a Stockholder. The Holder of any Warrant shall not
have, solely on account of such status, any rights of a stockholder of the
Company, either at law or in equity, or to any notice of meetings of
stockholders or of any other proceedings of the Company, except as provided in
this Warrant.


12

--------------------------------------------------------------------------------




11.          Amendment and Waiver. Any term, covenant, agreement or condition in
this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Company and the Holder. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of this Warrant
unless the same consideration is also offered to the holders of all Warrants
issued pursuant to the Purchase Agreement.

 

12.          Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Warrant
shall not be interpreted or construed with any presumption against the party
causing this Warrant to be drafted. The Company and the Holder agree that venue
for any dispute arising under this Warrant will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue. The Company and the Holder irrevocably consent to
personal jurisdiction in the state and federal courts of the state of New York.
The Company and the Holder consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 12 shall affect or limit any right to serve process in any other
manner permitted by law. The Company and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Warrant or the Purchase Agreement, shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. The parties hereby waive
all rights to a trial by jury.

 

13.          Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
delivered pursuant to Section 8.4 of the Purchase Agreement.

 

14.          Successors and Assigns. This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Company, the Holder hereof and (to the extent provided herein)
the Holders of Warrant Shares issued pursuant hereto, and shall be enforceable
by any such Holder or Holder of Warrant Shares.

 

15.          Modification and Severability. If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.

 

[SIGNATURE PAGE FOLLOWS]


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:

March [  ], 2006

 

EMPIRE FINANCIAL HOLDING COMPANY

 

By: _____________________________________

 

Name:

 

Title:

 


14

--------------------------------------------------------------------------------




FORM OF ASSIGNMENT

 

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

 

FOR VALUE RECEIVED, ____________________ hereby sells, assigns, and transfers
unto __________________ a Warrant to purchase __________ shares of Common Stock,
par value $0.01 per share, of Empire Financial Holding Company (the “Company”),
together with all right, title, and interest therein, and does hereby
irrevocably constitute and appoint __________________________________ attorney
to transfer such Warrant on the books of the Company, with full power of
substitution.

 

 

Dated: ____________

 

 

 

By:                                                               

 

Print Name

 

 

 

 

________________________________

 

Signature

 

 

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.


--------------------------------------------------------------------------------




To:          Empire Financial Holding Company

2170 West State Road 434, Suite 100

Longwood, Florida 32779

Attention: Chief Executive Officer

 

NOTICE OF EXERCISE

 

The undersigned hereby exercises his or its rights to purchase _______ Warrant
Shares covered by the within Warrant and tenders payment herewith in the amount
of $_________ by [tendering cash or delivering a certified check or bank
cashier’s check, payable to the order of the Company] [surrendering ______
shares of Common Stock received upon exercise of the attached Warrant, which
shares have a Current Market Price equal to such payment] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

(Print Name, Address and Social Security

or Tax Identification Number)

 

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below. By signing below the
undersigned represents to the Company that it is an “accredited investor” as
defined in Rule 501 of Regulation D under the Securities Act.

 

 

Dated: _____________________

 

 

 

By:___________________________

 

Print Name

 

 

 

 

______________________________

 

Signature

 

Address:

 

____________________________________

____________________________________

____________________________________


--------------------------------------------------------------------------------